DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Edward R. Williams on March 11, 2021.
The application has been amended as follows: 
In claim 1, 
       -line 3, “the” before “DALI standard” should be changed to – a --;
       -line 4, “the” before “bus voltage” should be changed to – a --;
       -line 5, “the” before “idle state” should be deleted;
       -line 9, “the” before “connected state” should be deleted.
In claim 7, 
       -line 3, “the” before “DALI standard” should be changed to – a --;
       -line 4, “the” before “bus voltage” should be changed to – a --;
       -line 5, “the” before “idle state” should be deleted;
       -line 9, “the” before “connected state” should be deleted.
In claim 12, 
       -line 2, “the” before “DALI standard” should be changed to – a --;
       -line 3, “the” before “bus voltage” should be changed to – a --;
       -line 5, “the” before “idle state” should be deleted;
       -line 6, “the” before “connected state” should be deleted.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “…according to the DALI standard, an upper voltage value range (DH) is established for the bus voltage of the DALI bus (B) for transmitting a high-level DALI signal via the DALI bus, and the bus voltage of the DALI bus (B) lies within the upper voltage value range (DH) in the idle state; wherein the signaling device (2) is configured for being connected to the DALI bus (B) of the DALI system (1), and wherein, in the connected state, the signaling device (2) is configured to change the bus voltage of the DALI bus to a predetermined voltage value (U2) within the upper voltage value range (DH) in the idle state” (claim 1) or “…according to the DALI standard, an upper voltage value range (DH) is established for the bus voltage of the DALI bus (B) for transmitting a high-level DALI via the DALI bus (B), Preliminary Amendment dated April 2, 2020 Attorney Docket No. 6349-00094and the bus voltage of the DALI bus (B) lies within the upper voltage value range (DH) in the idle state, wherein the DALI device (3a, 3b, 3c) is configured for being connected to the DALI bus (B) in a DALI system (1) as a bus device, and wherein, in the connected state, the DALI device (3a, 3b, 3c) is configured to detect a change in the bus voltage of the DALI bus (B) in the idle state to a predetermined voltage value (U2) within the upper voltage value range (DH)” (claim 7). The remaining claims 2-6 and 8-19 are allowed by virtue of their dependencies upon the independent claims. Hence, the examiner has allowed claims 1 through 19.  
                  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lochmann et al., Patent No. 9,320,119; Koch et al., Patent No. 9,497,835; Csibi et al., Patent No. 10,104,745; Fosler, Patent No. 6,762,570; Hoffknecht et al., Patent No. 9,379,608.
                                                    Correspondence
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844